Citation Nr: 0114500	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  99-13 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for 
bilateral pes planus with a history of weak feet, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from November 1944 to August 
1946.  In October 1996, the Montgomery, Alabama, Regional 
Office (RO) denied service connection for a right leg 
disorder and a left leg disorder.  This matter came before 
the Board of Veterans' Appeals (Board) on appeal from a 
December 1997 RO decision which denied an increased 
disability evaluation for the veteran's service-connected 
bilateral weak feet.  In April 1999, the Board determined 
that the veteran had withdrawn his claims of entitlement to 
service connection for a right leg disorder and a left leg 
disorder; dismissed his appeal; determined that he had 
submitted a notice of disagreement with the denial of an 
increased evaluation for his bilateral foot disorder; and 
remanded that issue to the RO for additional action.  

In October 1999, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  In July 
2000, the RO, in pertinent part, recharacterized the 
veteran's bilateral foot disorder as bilateral pes planus 
with a history of weak feet and assigned a 30 percent 
evaluation for that disability.  In January 2001, the veteran 
was afforded a hearing before the undersigned Member of the 
Board sitting at the RO.  In February 2001, the veteran 
submitted a motion for an additional hearing before the 
Board.  In May 2001, the Board denied the veteran's motion.  
The veteran has been represented throughout this appeal by 
Alabama Department of Veterans Affairs.  


REMAND

The veteran asserts that the record supports assignment of an 
increased evaluation for his bilateral foot disorder as the 
disability has progressively worsened.  At both the October 
1999 hearing and the January 2001 hearing before the 
undersigned Member of the Board, the veteran testified that 
his bilateral foot disorder had increased in severity and 
required ongoing treatment at the Mobile, Alabama and Biloxi, 
Mississippi, VA medical facilities.  At the January 2001 
hearing, the veteran clarified that his bilateral foot 
disorder had significantly worsened since the October 1999 
hearing and he was scheduled for a January 2001 appointment 
at the Mobile, Alabama, VA medical facility.  VA clinical 
documentation pertaining to treatment of the veteran after 
April 1998 has not been incorporated into the record.  

A February 1997 written statement from Alfred B. Chance, Jr., 
M.D., conveys that he had treated the veteran since May 1994.  
The doctor diagnosed the veteran with peripheral neuropathy 
with bilateral foot drop.  Clinical documentation of the 
cited treatment has not been incorporated into the record.  
In reviewing a similar factual scenario, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

In reviewing the record, the Board observes that the veteran 
was last afforded a VA examination for compensation purposes 
in August 1999.  The Court has held that the VA's statutory 
duty to assist the veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given 
the veteran's testimony that his bilateral foot disorder had 
significantly increased in severity after the October 1999 
hearing, the Board finds that an additional evaluation would 
be helpful in resolving the issues raised by the instant 
appeal.  

The statutes governing the adjudication of claims for VA 
benefits have recently been amended.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the veteran and his 
accredited representative of any information and any medical 
or lay evidence not previously provided to the VA that is 
necessary to substantiate his claim.  The VA shall make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3, 4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103, 5103A, 5107).  The veteran's claim for 
an increased evaluation has not been considered under the 
amended statutes.  Therefore, the claim must be returned to 
the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, this case is REMANDED for the following action: 
1.  The RO should request that the 
veteran provide information as to all 
treatment of his service-connected 
bilateral foot disorder including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact Alfred B. Chance, 
Jr., M.D., and all other identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran for 
incorporation into the record.  

2.  The RO should request that copies of 
all relevant VA clinical documentation 
pertaining to treatment of the veteran 
after April 1998, including that provided 
at the Mobile, Alabama and Biloxi, 
Mississippi, VA medical facilities, be 
forwarded for incorporation into the 
record.  

3.  The RO should then schedule the 
veteran for a VA examination which is 
sufficiently broad to accurately 
determine the nature and severity of 
bilateral pes planus with a history of 
weak feet.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
claims file should be made available to 
the examiner.  The veteran is advised 
that if he fails to report for such 
examination without good cause, his claim 
for increase shall be denied.  38 C.F.R. 
§ 3.655 (2000).

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  The RO should then readjudicate the 
veteran's claim of entitlement to an 
increased evaluation for his bilateral 
pes planus with a history of weak feet 
with express consideration of the 
applicability of 38 C.F.R. §§ 4.10, 4.40, 
4.45 (2000) and the Court's holdings in 
Ferraro v. Derwinski, 1 Vet. App. 326 
(1991) and DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this 


REMAND is to allow for due process of law.  No inference 
should be drawn from it regarding the final disposition of 
the veteran's claim.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


